Citation Nr: 1030874	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-25 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bowel disorder, to 
include inflammatory bowel syndrome and ulcerative colitis.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to October 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in January 2010, which 
dismissed an appeal of a reduction of a disability rating; 
vacated a May 2009 Board decision which denied service connection 
for a bowel disorder, to include inflammatory bowel syndrome and 
ulcerative colitis; and remanded the latter issue for 
readjudication.  This matter initially arose from a February 2008 
rating decision by the Nashville, Tennessee, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In February 2009, the Veteran testified during a video conference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The Board also notes that since its May 2009 decision the Veteran 
has submitted additional VA medical records and an apparent 
summary of recent medical visits in 2009 and 2010.  The latest 
addition was accompanied with his signed written waiver of 
initial adjudication of this new evidence by the RO.  The Board 
accepts this additional evidence for inclusion in the record.  
See 38 C.F.R. § 20.800 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.


REMAND

The Veteran contends that he has a bowel disorder (inflammatory 
bowel syndrome or ulcerative colitis) that either began during 
active duty, or is due to medications he takes for service-
connected lumbosacral strain and right knee disabilities.

The parties in their Joint Motion asked the Court to vacate and 
remand that portion of the Board's May 2009 decision that denied 
service connection for a bowel disorder.  The Court agreed 
finding that the Board had failed to ensure VA's compliance with 
its duty to assist the Veteran claimant pursuant to 38 U.S.C.A. 
§ 5103A(d)(1)(2).  

The parties in their Joint Motion noted that the Veteran had not 
been provided with a VA examination of his claim for service 
connection for a bowel disorder despite a November 2008 VA 
medical record in which a Dr. S.C., a gastroenterologist, noted 
that the Veteran had been suffering from ulcerative colitis for 
more than ten years and that he had started to have symptoms when 
he was in service.  Dr. S.C. also noted that the Veteran was not 
diagnosed with colitis until the late 1990s and with ulcerative 
colitis until 2006.  

The parties also noted that the Veteran's lay testimony as to 
inservice incurrence of his bowel disorder had been rejected out 
of hand without the benefit of any VA medical evaluation or 
opinion assessing the possibility of a nexus between his current 
disability and military service.  In his video conference Board 
hearing, the Veteran testified that in service he had a lot of 
gas, stomach and chest pain, and internal bleeding and that these 
symptoms continued since service with the exception of chest 
pain.  He also testified to taking a variety of daily medicines 
in connection with his service-connected disabilities.  (See 
transcript at pp. 21-22).

The Board observes that the Veteran's lay evidence of 
gastrointestinal difficulties in service can be competent 
evidence to show possible in-service occurrence of a disease or 
injury, because stomach pains are a type of disorder capable of 
lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009) (rejecting view lay person is not competent to provide 
testimony regarding nexus); see also Barr v. Nicholson, 21 Vet. 
App. 303, 307-09 (2007) (holding that medical evidence is not 
always required to establish the elements of in-service 
incurrence and nexus).

In the present case, service treatment records reflect complaints 
of stomach pain and abdominal muscle strain, but they are 
negative for findings or diagnoses related to any inflammatory 
bowel disease or ulcerative colitis.  

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and evidence 
of record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent medical evidence 
of a currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a decision 
on a claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence 
[including statements of the claimant]; contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does not 
contain sufficient medical evidence for the [VA] to make a 
decision on the claim.").

The Veteran has provided medical or lay evidence of a current 
disability, an injury or disease in service, and testimony of 
persistent symptoms since his discharge from service.  As such, 
the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA 
examination and medical opinion as to his alleged bowel disorder 
should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  It is well-settled that in its decisions, the Board may 
not rely upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the Veteran's currently-claimed bowel 
disability is related to his period of military service or to one 
of his service-connected disabilities.  

The law also provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the result 
of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. 
App. 439, 448 (en banc).  Establishing service connection on a 
secondary basis therefore requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.

In view of the mandate provided in the Joint Motion for Remand, 
the RO/AMC must obtain a VA examination of the Veteran and a 
medical opinion addressing whether the Veteran's has a current 
bowel disorder and, if so, whether such is related to his period 
of active duty or due to medications he takes for his service-
connected lumbosacral strain and right knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for the Veteran 
to undergo an appropriate VA examination so 
as to ascertain the extent, nature, and 
etiology of any bowel disorder.  The entire 
claims file, to include a complete copy of 
this Remand, must be made available to the 
examiner in conjunction with conducting the 
examination of the Veteran.  The examination 
report should reflect a review of the claims 
folder.  Following this review, a clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to: 

(a) Clearly identify if the Veteran currently 
has a bowel disorder.  If the Veteran has any 
such disorder, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that the disorder found on examination 
was incurred in or aggravated by the 
Veteran's period of active service from March 
1985 to October 1987; or

(b) whether it is at least as likely as not 
(a 50 percent probability or more) that any 
such diagnosed bowel disorder was caused by 
any service-connected disabilities, including 
lumbosacral strain or right knee 
chondromalacia patella; or in the alternative 
whether it is at least as likely as not (a 50 
percent probability or more) that any of the 
Veteran's service-connected disabilities 
aggravated (i.e., permanently worsened) any 
bowel disorder found on examination.  If 
aggravation is found, the degree of 
aggravation must be specifically identified.

In providing these opinions, the examiner 
should acknowledge the Veteran's report of a 
continuity of symptomatology.  Any opinions 
expressed must be accompanied by a complete 
rationale.

2.  When the development requested has been 
completed, the issue on appeal should again 
be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought 
is not granted the Veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


